Citation Nr: 1130192	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of radiation exposure, to include pulmonary fibrosis.

3.  Entitlement to service connection for residuals of exposure to lead paint, to include a disease of the central nervous system.


REPRESENTATION

Appellant represented by:	Shelly Campbell, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2008, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the hearing transcript has been associated with the record.  The Board remanded the claims on appeal for further development in February 2009.  

The Board has re-characterized the issue of entitlement to service connection for PTSD to include the broader issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue entitlement to nonservice-connected pension has been raised by the record (see Claim, November 23, 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating inservice ionizing radiation exposure; any current residuals of ionizing radiation exposure did not have their onset in or are otherwise attributable to service.  

2.  Residuals of exposure to lead paint did not have their onset in or are otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Residuals of radiation exposure were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Residuals of exposure to lead paint were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in February 2005 informed the Veteran of the information necessary to substantiate his claim for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  

Although complete and proper notice was received after the initial denial of the Veteran's remaining claims, in February 2009, the Court and the United States Court of Appeals for the Federal Circuit  (Federal Circuit) have clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Board finds that a VA examination is not necessary to determine whether the Veteran's claims are related to his period of service, as the standards of the Court's recent decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

As explained in greater detail below, the Veteran has presented no competent and credible evidence of an inservice incurrence of either disorder, nor does the file contain competent medical evidence to demonstrate any link between either claimed disorder and exposure to lead paint or ionizing radiation.  In light of these findings, the second and third prongs of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Here, the Veteran claims that he was exposed to lead paint during his period of active service, which led to a disease of the central nervous system.  See Transcript, p. 29.  The Veteran also claimed that he was exposed to radiation in the form of ultra high frequency (UHF) radio waves, which in turn resulted in a diagnosis of pulmonary fibrosis.  See Transcript, p. 28.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2010).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) (2010).  Specifically, VA must request certain radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2) and (b)(1) (2010).  "38 C.F.R. § 3.311(b) does not provide presumptive service connection for 'radiogenic diseases.'  Rather, it outlines a procedure to be followed in adjudicating a claim for service connection for such diseases."  Ramey v. Brown, 9 Vet. App. 40, 45 (1996), affirmed sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

The Board notes that VA has identified certain diseases in 38 C.F.R. § 3.309(d)(2) that are presumed to be the result of radiation exposure.  See 38 U.S.C.A. § 1112(c) (West 2002).  However, there is no evidence of record that the Veteran participated in a "radiation-risk activity" as defined by the regulation.  Instead, the Veteran has alleged that his exposure to ultra-high-frequency (UHF) radio waves constituted exposure to radiation, and that this exposure led to his claimed disorder (see Transcript, p. 13).  The Veteran has not claimed to have been exposed to ionizing radiation.  Further, the Veteran's remaining disorder purportedly associated with radiation exposure, pulmonary fibrosis, is not among the diseases for which presumptive service connection may be granted under 38 C.F.R. § 3.309(d)(2) (2010).  Although presumptive service connection for pulmonary fibrosis due to exposure to ionizing radiation is not warranted in this case, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Further, and as explained in greater detail below, the Board notes that the Veteran's record does not contain a diagnosis of pulmonary fibrosis, or any other disorder which has been etiologically-linked to radiation exposure by competent medical evidence.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

During the Veteran's period of active service, service treatment records fail to demonstrate complaints, treatment, or diagnosis of any disorder related to radiation or lead paint exposure, to include pulmonary fibrosis and Bell's palsy.  On separation in March 1965, the examiner noted that "Neurologic" and "Lungs and Chest" were normal.  Following a review of the Veteran's inservice personnel records, and as noted above, there is no record of exposure to any type of radiation.

Post service, the Veteran's record contains a diagnosis of Bell's palsy, dated November 1995.  The Veteran complained of facial numbness, facial droop, and arm numbness.  An opinion as to the disorder's etiology was not provided.

With regard to pulmonary fibrosis, the record does not contain a current diagnosis, nor a diagnosis of any other disorder linked to exposure to radiation, or otherwise related to the Veteran's period of active service.  In fact, VA outpatient reports noted that the Veteran's lungs were clear in October 2004 (despite the Veteran's report of early morning cough with sputum), November 2004 (lungs clear to auscultation, bilaterally, with no crackles/wheezes), and January 2005 (x-ray evidence demonstrated that the lungs were fully expanded with no evidence of infiltrate of effusion).

During the Veteran's October 2008 Board hearing, he testified that he was exposed to "radiation" in the form of UHF radio transmissions in Ready Room 2 onboard the USS Essex.  The Veteran noted that he was an amateur radio operator, and that he knew what he was talking about.  See Transcript, p. 13.  When asked about radiation hazards, he responded, "They never had that.  Nobody knew nothing about it."  See Transcript, p. 27.  With regard to pulmonary fibrosis, the Veteran stated that he contracted that disorder during his period of active service, and that he was treated for this condition.  When asked if he had received a medical opinion linking that disorder to service, to include exposure to radio signals, the Veteran replied that, "They get you in and out and they don't answer your questions a hundred percent..."  See Transcript, p. 28.  

Regarding lead paint exposure, the Veteran testified that he was required to chip paint off of the ship, which was lead-based, all the way down the sides, in 1963.  He stated that he was not provided any protection.  The Veteran testified that an unnamed nervous system disease may have been contracted due to this exposure.  See Transcript, pp. 29-30.

As to the assertions by the Veteran that his claimed disorders had their onset during active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report symptomatology pertaining to a nervous system disorder, as well as pulmonary difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to either claimed disorder during service, the lack of a diagnosis for pulmonary fibrosis within the record, and the lack of any competent medical opinion linking either claimed disorder to active service, to include as a result of exposure to radiation and lead paint.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).    

Further, although the Veteran has asserted his expertise on the subject of radio waves (see Transcript, p. 13), the Board notes that the Veteran has not been shown to be competent to determine the etiology of any claimed disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed Bell's palsy had its onset in service, or is etiologically-related to service, to include exposure to lead paint.  Further, there is no evidence of record establishing a current diagnosis of pulmonary fibrosis, nor is there evidence of any other disorder resultant from exposure to UHF radio waves during active service.  Instead, the record establishes that, in 2004, nearly 40 years after separation, the Veteran filed a claim for service connection for residuals of exposure to radiation and lead paint.  Therefore, the Veteran's claims for service connection for residuals of radiation and lead paint exposure must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for residuals of radiation exposure, to include pulmonary fibrosis, is denied.

Entitlement to service connection for residuals of exposure to lead paint, to include a disease of the central nervous system, is denied.


REMAND

The Veteran claims that he has a current diagnosis of PTSD which is linked to an inservice personal assault.  Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Prior to July 13, 2010, a claimed non-combat stressor must have been verified - the appellant's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), regarding  stressors claimed by a veteran related to the Veteran's fear of hostile military or terrorist activity.  However, since the Veteran's stressor statement is of a non-combat nature, this new provision is not for application here.  See 38 C.F.R. §3.304(f)(3) (2010).

During his period of active service, the Veteran requested treatment on February 15, 1965, for a nervous condition.  The examiner noted that the Veteran received a court martial, and that he had many problems.  It was noted that the Veteran had been drinking heavily, and that he was very nervous.  The examiner proscribed Librium for treatment.

Following a review of his service personnel records, the Board notes that the Veteran received a court martial on several occasions for going absent without leave (AWOL) in September 1963, June 1964, and twice in January 1965.  The Veteran contends that, during one period of confinement, he was forced to perform a sexual act upon another seaman.

Post service, several VA outpatient treatment records note a diagnosis of, and treatment for, PTSD and other psychiatric disorders.  The Veteran was diagnosed with an adjustment disorder in January 2005, and dysthymia in July 2005.  In August 2005, an examiner noted that results of psychological testing and clinical interview suggest the diagnosis of PTSD.  However, the diagnosis was not linked to a specific stressor.  A VA Progress Note from November 2007 stated that the Veteran received a court martial for being AWOL during his period of active duty and, during his period of incarceration, he was sexually assaulted by another seaman.  In December 2007, the same examiner diagnosed the Veteran with PTSD, chronic, attributable to military sexual trauma.  

During the Veteran's October 2008 Board hearing, he testified that, while in the brig, he was the victim of a sexual assault, the details of which are contained within the transcript.  The Veteran reported that he did not suffer from a psychiatric condition prior to service, and that he reported anger management problems on separation.  See Transcript, p. 35.  The Veteran testified that the incident was reported, and that his assailant was court martialed thereafter, in 1964.  See Transcript, p. 36.  He further reported that he was beaten up in the brig, and upon release, and was the target of violence due to the court martial of his assailant.  See Transcript, p. 37.  He testified that, prior to the assault, he always received good evaluations.  See Transcript, p. 38.  According to the Veteran, he had nightmares following service, but he put it out of his mind and did not remember the incident for 40 years (following a stroke).  See Transcript, p. 40.

The Veteran was afforded a VA examination in March 2010.  At that time, the Veteran was diagnosed with an anxiety disorder, not otherwise specified.  The examiner noted that the Veteran did not meet the basic criteria for a PTSD diagnosis pursuant to DSM-IV criteria.  Although his stressor statement did meet the DSM-IV stressor criterion, the examiner opined that it was less likely than not that the Veteran's military records supported the occurrence of military sexual assault.  Moreover, the examiner noted that the Veteran had significant disciplinary issues which began in 1963, prior to his purported assault in 1964, and that his reports of drinking heavily and nervousness were not indicative of military sexual trauma.  As for the Veteran's current psychiatric disorder, the examiner stated that he was unable to locate any records of mental health treatment that the Veteran received during active duty.

However, the Board notes that the Veteran did receive treatment for a nervous disorder during his period of service and as noted above, was prescribed Librium, and therefore should be afforded an additional comprehensive VA examination so as to address this inservice record.  In this regard, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, although the Veteran was provided a VA examination to address the etiology of his PTSD in March 2010, an opinion as to the etiology of a current psychiatric disorder, although provided, was incomplete, in that the examiner specifically failed to note inservice treatment for a nervous condition on February 15, 1965.  Further, although the examiner noted the Veteran's complaints within that report, an opinion was provided only to the issue of PTSD linked to military sexual trauma, and not to the psychiatric disorder for which a diagnosis was provided.  On remand, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD, noting the aforementioned inservice treatment record.  See Clemons, supra.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all diagnosed psychiatric disorders.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the relevant evidence in the claims file was reviewed.  That review must include a service treatment record, dated February 15, 1965, in which the Veteran received treatment for complaints of a nervous disorder.

The examiner should respond to the following:

Is it at least as likely as not that any currently-diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service.  A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the documented inservice stressor, should be identified.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed should be provided.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


